The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 6-10 and 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
There is no support in the specification for the claimed limitation of “the source/drain of the first thin film transistor … is electrically connected to the metal structure only through a via hole in the insulating layer”, as recited in claims 1, 2 and 4, because the source/drain 62 of the first thin film transistor is electrically connected to the metal structure through vertical conductive via, element 61 and a via hole in the insulating layer.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 6-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (10,290,658) Ding et al. (2018/0053032).Regarding claims 1, 2, 4 and 14, Koo et al. teach in figure 4 and related text a display device comprising a display panel, comprising: 
a substrate 110, a micro Light Emitting Diode (LED) Tem (see figure 2) and a driving circuit Tdr,
wherein the micro (LED) and the driving circuit are disposed on a same side of the substrate, and the micro (LED) is located on a side of the driving circuit facing away from the substrate;
wherein the driving circuit comprises a first thin film transistor, an insulating layer 151, 152 and a metal structure LS, 
wherein a source of the first thin film transistor and a drain of the first transistor are disposed in a source-drain layer 161, and 
the metal structure LS is disposed between the substrate 110 and the source-drain layer 161, and the insulating layer 151, 152 is disposed between the source-drain layer 161 and the metal structure LS; and
the source of the first thin film transistor is electrically connected to the micro LED and is electrically connected to the metal structure LS only through a via hole CNT3 in the insulating layer 151, 152, and
a connection portion (the contact plug portion) through which the source S of the first thin film transistor is electrically connected to the metal structure is entirely located on a side of the source-drain layer facing the substrate;
or
the drain D of the first thin film transistor is electrically connected to the micro LED and is electrically connected to the metal structure only through a via hole in the insulating layer, and
a connection portion through which the drain D of the first thin film transistor is electrically connected to the metal structure is entirely located on a side of the source-drain layer facing the substrate;

Koo et al. do not explicitly state how the micro Light Emitting Diode (LED) Tem is build with the semiconductor structure of figure 4.
Ding et al. teach in figure 8 and related text using a micro Light Emitting Diode (LED) Tem in a display panel, wherein the micro (LED) and the driving circuit are disposed on a same side of the substrate, and the micro (LED) is located on a side of the driving circuit facing away from the substrate.
Ding et al. and Koo et al. are analogous art because they are directed to light emitting semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Koo et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to dispose the micro (LED) and the driving circuit on a same side of the substrate, and the micro (LED) is located on a side of the driving circuit facing away from the substrate., as taught by Ding et al. in Koo et al.’s device, in order to reduce the size of the device.

Regarding claim 2, the combined device includes the entire claimed limitations, as applied to claim 1 above, and because Ding et al. teach in figure 8 and related text that the driving circuit further comprises a capacitance structure 140, the capacitance structure comprises a first electrode plate 133a and a second electrode plate 133c disposed opposite to the first electrode plate, and wherein the first thin film transistor comprises a gate; and 
	wherein the metal structure 121 is disposed in one metal layer, and the metal structure is manufactured in a same layer as one of the first electrode plate, the second electrode plate, or the gate of the first thin film transistor.

Regarding claim 4, Koo et al. teach in figure 4 and related text a light shielding structure LS disposed between an active layer 140 of the first thin film transistor and the substrate 110, and wherein the light shielding structure is overlapped with a channel region 140ch of the active layer; and wherein the metal structure 140 is disposed in one metal layer, and the metal structure is manufactured in a same layer as one of the first electrode plate, the second electrode plate, the gate of the first thin film transistor, or the light shielding structure.
The combined device includes the entire claimed limitations, applied to claim 1 above, and because Ding et al. teach in figure 8 and related text that the driving circuit further comprises a capacitance structure 140, wherein the capacitance structure comprises a first electrode plate 133a and a second electrode plate 133c disposed opposite to the first electrode plate, and wherein the first thin film transistor comprises a gate.

Regarding claim 6, Ding et al. teach in figure 8 and related text that the micro LED is overlapped with the metal structure 121 (the metal structure located above he active region of the micron LED), and the micro LED is overlapped with the source of the first thin film transistor or the drain of the first thin film transistor electrically connected to the first electrode of the micro LED.

Regarding claim 7, Ding et al. teach in figure 8 and related text that in a plane parallel to the substrate, at least one of the source of the first thin film transistor or the drain of the first thin film transistor electrically connected to the first electrode of the micro L ED or a portion of the metal structure disposed in at least one metal layer comprises at least one notch.

Regarding claim 8, Ding et al. teach in figure 8 and related text that in the plane parallel to the substrate, at least one of the source of the first thin film transistor or the drain of the first thin film transistor electrically connected to the first electrode of the micro LED.  
Ding et al. do not teach that the portion of the metal structure disposed in at least one metal layer has an E-shape or U-shape.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the portion of the metal structure disposed in at least one metal layer has an E-shape or U-shape in prior art’s device in order to improve the device characteristics by distributing the electrical field in the device.  

Regarding claim 9, Ding et al. teach in figure 8 and related text that the micro LED comprises a first electrode (the electrode connecting element 121 to the drain of the transistor) an LED semiconductor structure and a second electrode, and the first electrode and the second electrode are disposed on a same side of the LED semiconductor structure along a direction perpendicular to the substrate.

Regarding claim 10, Ding et al. teach in figure 8 and related text that the display panel further comprises a protective layer 153, the protective layer is disposed on one side of the micro LED facing away from the substrate, and the micro LED is covered by the protective layer.

Regarding claim 13, Ding et al. teach in figure 8 and related text that along a direction perpendicular to the substrate, a position where the source of the first thin film transistor or the drain of the first thin film transistor electrically connected to the first electrode of the micro LED is electrically connected to an active layer does not overlap with a position where the source of the first thin film transistor or drain of the first thin film transistor electrically connected to the first electrode of the micro LED is electrically connected to the metal structure.

Regarding claim 15, Ding et al. teach in figure 10 and related text that the first thin-film transistor and the metal structure 121 are used as heat dissipation structures for the micro LED, because the metal structure inherently dissipates heat since it comprises metal.  The first thin-film transistor dissipates heat since it is well known in the art that transistors becomes warm during operation.


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because of the new ground of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References B-C are cited as being related to light shielding elements.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




O.N.								/ORI NADAV/
7/1/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800